Exhibit 10.II

AMENDED AND RESTATED

INVESTOR RIGHTS AGREEMENT

THIS AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT dated as of August 17, 2006
(this “Agreement”) amends and restates in its entirety that certain Investor
rights Agreement dated as of January 26, 2004, as amended October 22, 2004
between Cargill, Incorporated, a Delaware corporation, Cargill Fertilizer, Inc.
and GNS I (U.S.) Corp. (hereinafter collectively called “Cargill”), and The
Mosaic Company (f/k/a Global Nutrition Solutions, Inc.), a Delaware corporation
(the “Company”).

W I T N E S S E T H

WHEREAS, on January 26, 2004, Mosaic Global Holdings, Inc., formerly known as
IMC Global Inc., a Delaware corporation (“IMC”), the Company, GNS Acquisition
Corp., a Delaware corporation and a direct wholly owned subsidiary of the
Company (“GNS Acquisition Corp.”), Cargill and Cargill Fertilizer, Inc., a
Delaware corporation and a direct wholly owned subsidiary of Cargill, entered
into an Agreement and Plan of Merger and Contribution (the “Merger and
Contribution Agreement”) providing for (i) the merger of GNS Acquisition Corp.
with and into IMC, with IMC as the surviving corporation, and (ii) the
contribution to the Company by Cargill and certain of its subsidiaries of equity
interests in certain entities owning all or substantially all of the assets,
liabilities and obligations of the Cargill Fertilizer Businesses (as defined in
the Merger and Contribution Agreement) (together, the “Transactions”);

WHEREAS, immediately following the consummation of the Transactions, the Cargill
Contributing Corporations (as defined in the Merger and Contribution Agreement)
owned approximately 66.5% (and as of the date of this Agreement continues to own
approximately 65.3%) of the outstanding shares of common stock, $0.01 par value
per share, of the Company (the “Company Common Stock”), and IMC became a direct
wholly owned subsidiary of the Company;

WHEREAS, in connection with the Transactions, the parties entered into the
Investor Rights Agreement to address certain matters with respect to (i) the
transfer and ownership of securities of the Company by Cargill and (ii) the
governance of the Company;

WHEREAS, by amendment dated October 22, 2004, Cargill Fertilizer, Inc. and GNS I
(U.S.) Corp., each wholly owned subsidiaries and Affiliates of Cargill, joined
the Investor Rights Agreement as parties hereto and agreed to be bound by the
terms and provisions thereof to the same extent as Cargill; and

WHEREAS, the parties wish to amend and restate the Investor Rights Agreement
with respect to the ongoing governance of the Company,



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

1. Definitions. The following terms have the following meanings for purposes of
this Agreement:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Person. As used in this definition, “control”
(including, with correlative meanings, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership, limited liability company or other ownership
interests, by contract or otherwise).

“Board of Directors” means the Board of Directors of the Company in office at
the applicable time.

“Director” means any member of the Board of Directors.

“IMC Independent Director” means an IMC Director who is a Non-Associated
Director.

“No-Sales Period” means the three-year period commencing on October 22, 2004.

“Non-Associated Director” means a member of the Board of Directors who would be
considered an “independent director” of the Company pursuant to the provisions
of (i) Section 303A.02 of the New York Stock Exchange Listed Company Manual, and
(ii) the rules and regulations of the SEC.

“NYSE” means the New York Stock Exchange, Inc.

“Person” means any individual, corporation, limited liability company,
partnership, association, trust or estate, unincorporated organization, joint
venture, government or agency or political subdivision thereof, or any other
entity of whatever nature.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of January 26, 2004, between the Company and Cargill.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the United States Securities and Exchange Commission.

 

-2-



--------------------------------------------------------------------------------

“Standstill Period” means the four-year period commencing on October 22, 2004.

“Voting Securities” means (i) the Company Common Stock, (ii) shares of any other
class of capital stock of the Company then entitled to vote generally in the
election of Directors of the Company or its successors and (iii) any securities
convertible or exchangeable into or exchangeable for any shares of capital stock
of the Company and any rights or options to acquire any of the foregoing.

2. Agreement to Nominate Directors.

(a) Annual Election of Directors. With respect to each election of Directors
held or otherwise conducted at any time prior to the end of the Standstill
Period:

Cargill shall take (and cause to be taken, including, without limitation, to the
extent permitted by applicable law, causing its representatives or designees on
the Board of Directors to take) all commercially reasonable actions and agrees
to exercise all authority under applicable law to cause any slate of nominees
recommended by the Board of Directors to stockholders of the Company for
election as a Director to include appropriate individuals to ensure that the
resulting Board of Directors will consist of:

 

  (A) seven (7) Directors designated by Cargill (the “Cargill Directors”);

 

  (B) the four (4) Directors set forth on Schedule A hereto (or any replacement
Directors designated by such Directors or their duly elected replacements, such
designation to be evidenced by a vote of a majority of such Directors as shall
be continuing to serve) (collectively, the “IMC Directors”);

 

  (C) effective beginning with the election of Directors at the Company’s 2006
Annual Meeting of Stockholders, a twelfth (12th) Director approved by the
Corporate Governance and Nominating Committee and a majority of the IMC
Directors; and

 

  (D) such additional Directors, if any, as appointed or nominated by the Board
of Directors pursuant to the applicable provisions of the Bylaws of the Company
(the “Bylaws”) and Section 2(b) below; and

the Company shall take (and cause to be taken) all commercially reasonable
actions and agrees to exercise all authority under applicable law to cause any
slate of nominees recommended by the Board of Directors to the stockholders of
the Company for election to the Board of Directors to include appropriate
individuals to maintain the allocation between Directors designated by Cargill
and IMC Directors set forth in Section 2(a)(i) above (the “Nominees”), and to
ensure that at least three (3) of the

 

-3-



--------------------------------------------------------------------------------

seven (7) Cargill Directors constitute Non-Associated Directors and that at
least three (3) of the four (4) IMC Directors constitute Non-Associated
Directors. In this regard, the Company shall, subject to applicable law and the
listing requirements of the NYSE (or any other applicable stock exchange or
interdealer quotation system, if and to the extent the Company is subject
thereto), duly nominate and recommend for election to the Board of Directors and
shall solicit proxies in favor of the election of the Nominees from the
stockholders of the Company entitled to vote for the election of Directors. In
connection therewith and in furtherance thereof, the Company shall include in
any proxy solicitation materials related to the election of members of the Board
of Directors such information regarding the Nominees and recommendations of the
Board of Directors as are appropriate in proxy solicitation materials or as may
be required under the rules and regulations promulgated by the SEC.

(b) Newly Created Directorships. At any time prior to the end of the Standstill
Period, the Board of Directors may create new directorships, as provided in the
Bylaws, subject to the consent of a majority of the IMC Directors; provided,
however, that the number of directors shall not be increased above thirteen (13)
members without the prior written consent of Cargill. Directors appointed for
newly created directorships shall be Non-Associated Directors.

(c) Vacancies. At any time prior to the end of the Standstill Period, if a
Director resigns from the Board of Directors, is removed for cause under
applicable law, dies or otherwise cannot or is not willing to stand for
reelection or to continue to serve as a member of the Board of Directors,
Cargill shall take (and cause to be taken, including, without limitation, to the
extent permitted by applicable law, causing its representatives or designees on
the Board of Directors to take) all commercially reasonable actions and agrees
to exercise all authority under applicable law to cause the vacancy to be
filled, prior to or concurrent with any further meeting or action by the Board
of Directors, by:

if the departing Director was a Cargill Director, a replacement Cargill Director
selected by the remaining Cargill Directors (such selection to be evidenced by a
vote of a majority of such remaining Cargill Directors); provided, that at least
three (3) of the seven (7) Cargill Directors shall continue to constitute
Non-Associated Directors;

if the departing Director was an IMC Director, a replacement IMC Director
selected by the remaining IMC Directors (such selection to be evidenced by a
vote of a majority of such remaining IMC Directors); provided, that at least
three (3) of the four (4) IMC Directors shall continue to constitute
Non-Associated Directors; or

if the departing Director was the twelfth Director added to the Board of
Directors pursuant to Section 2(a)(i)(C) or appointed to a newly created
directorship as set forth in Section 2(b), a replacement Director selected by a
majority vote of the remaining Directors then in office, subject to the consent
of a majority of the IMC Directors.

 

-4-



--------------------------------------------------------------------------------

3. Agreement to Vote. With respect to each election of Directors held or
otherwise conducted at any time prior to the end of the Standstill Period,
Cargill shall vote (or cause to be voted), in person or by proxy, all Voting
Securities that Cargill or any of its Affiliates owns or has the right to vote:

(a) in favor of the election of each Nominee included on the slate of Nominees
proposed, recommended or otherwise supported by the Board of Directors in
accordance with the terms of Section 2;

(b) against any slate of Directors or nominees for Director that shall be
proposed in opposition or as an alternative to the slate of Director nominees
proposed, recommended or otherwise supported by the Board of Directors; and

(c) in accordance with the recommendation of the Board of Directors on all
matters submitted to the vote of stockholders of the Company which have been
proposed by any stockholder or stockholders and which affect or regard the
compensation or benefits of Directors, officers or employees of the Company or
relate to matters concerning the continued publicly traded nature of the Company
or any potential change in control of the Company (other than the matters set
forth in items (i) – (ii) below) or concerning federal or state statutes
relating to moratoria on business combinations, fair price or control share
acquisitions; provided, however, that Cargill may vote any Voting Securities
owned by it as it determines in its sole discretion with respect to any of the
following transactions initiated or supported by the Board of Directors which
are presented at a meeting of stockholders of the Company for approval: (i) any
disposition of the Company (by way of merger, sale of assets or otherwise) of a
substantial part of its assets, (ii) any recapitalization of Company (other than
a recapitalization for the purpose of forming a holding company or to effect a
change in the Company’s state of incorporation), (iii) any liquidation of, or
consolidation involving, the Company, (iv) any increase in the Company’s
authorized shares or, subject to Section 4(b), other amendment to the
Certificate of Incorporation or Bylaws of the Company or (v) any transaction not
otherwise provided for in this paragraph (c) that could reasonably be expected
to have a material effect on Cargill’s investment in the Company. Cargill shall
be present, in person or by proxy, and without further action hereby agrees that
it shall be deemed to be present, at all meetings of stockholders of the Company
so that all Voting Securities beneficially owned by Cargill shall be counted for
purposes of determining the presence of a quorum at such meetings.

4. Organizational Documents of the Company. The parties hereto agree that the
following covenants set forth in this Section 4 shall apply during the
Standstill Period:

(a) As of the date of this Agreement, the parties acknowledge that the
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
and the Bylaws (which, together with the Certificate of Incorporation, are
hereinafter called the “Company Organizational Documents”) are in the form
attached hereto as Exhibit A and Exhibit B, respectively, and agree not to take
action to amend the Company Organizational Documents except in accordance with
the terms of this Agreement.

 

-5-



--------------------------------------------------------------------------------

(b) The parties hereto agree to take (and cause to be taken, including, without
limitation, in the case of Cargill, to the extent permitted by applicable law,
causing its representatives or designees on the Board of Directors to take) all
commercially reasonable actions and agree to exercise all authority under
applicable law to cause the following to be true during the Standstill Period:

the Certificate of Incorporation shall provide for the Board of Directors to be
divided into three (3) classes;

effective as of the date of the Company’s 2006 Annual Meeting of Stockholders,
the Bylaws shall provide for the Board of Directors to be comprised of twelve
(12) Directors, as such number may thereafter be increased pursuant to
Section 2(b) of this Agreement;

the Bylaws shall provide for the Board of Directors to have an Executive
Committee, Audit Committee, a Compensation Committee and a Corporate Governance
and Nominating Committee, in addition to any other Committees of the Board of
Directors to be created by the Board of Directors; each such Committee shall
comply with the applicable provisions of the Sarbanes-Oxley Act and the rules
and regulations of the SEC and NYSE;

Bylaws shall provide for the Chairman of the Compensation Committee of the Board
of Directors to be a Non-Associated Director and, if required by Section 162(m)
of the Internal Revenue Code or Section 16 of the 1934 Act, for all other
members also to be Non-Associated Directors;

the Bylaws shall provide for the Audit Committee of the Board of Directors to be
comprised entirely of Non-Associated Directors; and

the Bylaws shall provide for the Corporate Governance and Nominating Committee
of the Board of Directors to be comprised of a majority of Non-Associated
Directors.

Without in any way limiting the foregoing, during the Standstill Period, the
parties hereto agree not to (and in the case of Cargill, to the extent permitted
by applicable law, to cause its representatives or designees on the Board of
Directors not to) initiate, propose, or otherwise support or vote in favor of
any amendment to the Company Organizational Documents that would conflict with
the agreements set forth herein.

5. Chairman of the Board; Board and Committee Composition.

(a) During the Standstill Period, the parties hereto shall take (and cause to be
taken, including, without limitation, in the case of Cargill, to the extent
permitted by applicable law, causing its representatives or designees on the
Board of Directors to take) all commercially reasonable actions and agree to
exercise all authority under applicable law to (i) cause such individual as
designated by Cargill for such purpose to be elected as the Chairman, (ii) cause
such individual as designated by Cargill for such purpose to be elected as the
Chief Executive Officer and President of the Company and (iii) cause the
Chairman to be elected as a member of the Corporate Governance and Nominating
Committee of the Board of Directors.

 

-6-



--------------------------------------------------------------------------------

(b) With respect to the Cargill Directors and the IMC Directors, during the
Standstill Period, the parties hereto shall take (and cause to be taken,
including, without limitation, in the case of Cargill, to the extent permitted
by applicable law, causing its representatives or designees on the Board of
Directors to take) all commercially reasonable actions and agree to exercise all
authority under applicable law to cause the classes of the Board of Directors
during the Standstill Period to be comprised as follows:

Class I shall include 2 Cargill Directors and 2 IMC Directors;

Class II shall include 2 Cargill Directors and 1 IMC Director; and

Class III shall include 3 Cargill Directors and 1 IMC Director.

Schedule B hereto sets forth as of the date of this Agreement the Cargill
Directors and IMC Directors comprising each of the respective Classes.
Additional Directors, if any, shall be apportioned among the Classes so as to
maintain the number of Directors in each Class as nearly equal as possible.

(c) During the Standstill Period, the parties hereto shall take (and cause to be
taken, including, without limitation, in the case of Cargill, to the extent
permitted by applicable law, causing its representatives or designees on the
Board of Directors to take) all commercially reasonable actions and agree to
exercise all authority under applicable law to cause the Corporate Governance
and Nominating Committee of the Board of Directors during the Standstill Period
to include three (3) Cargill Directors (if reasonably practicable to do so, but
in any event no less than two (2) Cargill Directors) and two (2) IMC Directors,
except as otherwise necessary to comply with the applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations of the SEC and NYSE. The
Corporate Governance and Nominating Committee will review and recommend to the
Board of Directors the composition of the other Committees and, except as
necessary to comply with Section 9 and except to the extent practical or as
otherwise necessary to comply with the applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations of the SEC and NYSE, will
appoint no less than two (2) IMC Directors to each of the Committees, unless a
majority of the IMC Directors agree otherwise, with the goal during the
Standstill Period of dividing up the committee seats among the Directors in a
manner designed to make the best use of their respective skill sets.

6. No Instigation or Support of Proxy Contest or Stockholder Proposals. Cargill
shall not at any time during the Standstill Period, directly or indirectly,
through one or more intermediaries acting on its behalf, singly or as part of a
partnership, syndicate or other group (as those terms are used within the
meaning of Section 13(d)(3) of the 1934 Act), and shall cause each of its
Affiliates not to, directly or indirectly:

(a) instigate, support or in any way participate in any proxy contest or
otherwise engage in the “solicitation” of “proxies” (as such terms are defined
in Rule 14a-1 under the 1934 Act, whether or not such solicitation is exempt
under Rule 14a-2 under the 1934 Act) with respect to any matter from holders of
Voting Securities (including by the execution of actions by written consent) in
opposition to proposals or matters proposed, recommended or otherwise supported
by the Board of Directors;

 

-7-



--------------------------------------------------------------------------------

(b) become a “participant” in any “election contest” (as such terms are defined
or used in Rule 14-11 under the 1934 Act) with respect to the Company or solicit
any consent or communicate with or seek to advise, encourage or influence any
Person with respect to the voting of any Voting Securities; provided, however,
that Cargill shall not be prevented hereunder from being a “participant” in
support of the management of the Company by reason of the membership of
Cargill’s designees on the Company’s Board of Directors or the inclusion of
Cargill’s designees on the slate of nominees for election to the Board of
Directors proposed by the Company;

(c) initiate or participate in the solicitation of, or otherwise solicit,
stockholders for the approval of one or more stockholder proposals with respect
to the Company as described in Rule 14a-8 under the 1934 Act or induce or
attempt to induce any other Person to initiate any stockholder proposal relating
to the Company;

(d) form, join, encourage the formation of or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the 1934 Act) of Persons
acquiring, holding, voting or disposing of any Voting Securities which would be
required under Section 13(d) of the 1934 Act and the rules and regulations
thereunder to file a statement on Schedule 13D with the SEC as a “person” within
the meaning of Section 13(d)(3) of the 1934 Act (or any successor statute or
regulation);

(e) participate in or encourage the formation of any group which owns or seeks
or offers to acquire beneficial ownership of securities of the Company or rights
to acquire such securities or for the purpose of circumventing any provision of
this Agreement;

(f) solicit, seek or offer to effect, negotiate with or provide any information
to any party with respect to, make any statement or proposal, whether written or
oral, either alone or in concert with others, to the Board of Directors, to any
Director or officer of the Company or to any other stockholder of the Company
with respect to, or otherwise formulate any plan or proposal or make any public
announcement, proposal, offer or filing under the 1934 Act, any similar or
successor statute or otherwise, or take action to cause the Company to make any
such filing, with respect to: (i) any form of business combination transaction
or acquisition involving the Company (other than transactions contemplated by
this Agreement), including, without limitation, a merger, exchange offer or
liquidation of the Company’s assets, (ii) any form of restructuring,
recapitalization or similar transaction with respect to the Company, including,
without limitation, a merger, exchange offer or liquidation of the Company’s
assets, (iii) any acquisition or disposition of assets material to the Company,
(iv) any request to amend, waive or terminate the provisions of this Agreement
or (v) any proposal or other statement inconsistent with the terms of this
Agreement, provided, however, that Cargill and its Affiliates may discuss the
affairs and prospects of the Company, the status of Cargill’s investment in the
Company and any of the matters described in clause (i) through (v) of this
paragraph at any time, and from time to time, with the Board of Directors or any
Director or executive officer of the Company and Cargill may discuss any matter,
including any of the foregoing, with its outside legal and financial advisors,
if as a result of any such discussions Cargill is not required to make, and does

 

-8-



--------------------------------------------------------------------------------

not make, any public announcement or filing under the 1934 Act otherwise
prohibited by this Agreement; and provided, further, that, notwithstanding the
foregoing, the parties hereto agree and acknowledge that any requirement that
Cargill file a Schedule 13D, Form 4, any similar form or any amendments thereto
as a result of the transactions contemplated by the Registration Rights
Agreement or any conversion of shares of Company Class B Common Stock into
Company Common Stock in accordance with the terms of the Company Class B Common
Stock shall not constitute a breach or violation of this Agreement;

(g) seek the removal of any of the IMC Directors;

(h) seek to increase the number of Directors serving on the Board of Directors
above twelve (12) or to increase the number of Cargill representatives or
designees on the Board of Directors above seven (7), absent the consent of a
majority of the IMC Directors;

(i) call or seek to have called any meeting of the stockholders of the Company;
or

(j) assist, instigate or encourage any third party to take any of the actions
enumerated in this Section 6.

7. Acquisition of Securities.

(a) During the Standstill Period, Cargill will not acquire, or agree, offer or
seek or propose to acquire, directly or indirectly, alone or in concert with any
other Person, by purchase, gift, business combination or otherwise, any shares
of Company Common Stock, or direct or indirect rights or options to acquire
(through purchase, exchange, conversion or otherwise) any shares of Company
Common Stock, from any other holder of Company Common Stock of the Company.

(b) If Cargill acquires, directly or indirectly, shares of Company Common Stock
in violation of Section 7(a), Cargill shall, as soon as it becomes aware of such
violation, give prompt notice to the Company and such shares of Company Common
Stock shall immediately be disposed of by Cargill.

(c) For the avoidance of doubt, the parties hereto acknowledge and agree that,
notwithstanding the foregoing, neither (i) any transfer of shares of Company
Common Stock or Company Class B Common Stock among Cargill and any of its
Affiliates, nor (ii) the conversion of shares of Company Class B Common Stock
into shares of Company Common Stock in accordance with the terms of the Company
Class B Common Stock, shall constitute a breach of this Agreement; provided,
that, in the case of clause (i), Cargill complies with Section 11.

(d) Notwithstanding the restrictions set forth in Section 7(a), if the Company
elects to offer and sell shares of Company Common Stock to third parties at any
time during the one-year period commencing on October 22, 2004, the result of
which would cause Cargill and its Affiliates to own less than 50% of the
outstanding shares of Company Common Stock following the sale of such shares,
then Cargill shall have the right to subscribe for such number of shares of
Company Common Stock which would result in Cargill and its Affiliates owning
50.1% of the outstanding shares of Company Common Stock immediately following
the sale of

 

-9-



--------------------------------------------------------------------------------

shares of Company Common Stock to such third parties; provided, that any
purchase by Cargill and its Affiliates of Company Common Stock pursuant to the
terms of this Section 7(d) shall be on comparable terms to the sales to third
parties described in this Section 7(d).

8. Notice of Sale and Restriction on Sales.

(a) During the No-Sales Period, Cargill will not (and will cause its Affiliates
not to) sell, transfer, pledge, encumber or otherwise dispose of, directly or
indirectly, any Voting Securities to any Person who is not an Affiliate of
Cargill (a “Third Person”), unless (i) such transaction is unanimously approved
in advance by the IMC Directors and (ii) such Third Person agrees in writing to
be bound by the terms of this Agreement.

(b) During the Standstill Period, notwithstanding any other provision of this
Agreement, any sale, transfer or other disposition of any Voting Securities by
Cargill permitted by this Agreement shall not be made unless (i) Cargill gives
ten (10) days’ notice in writing to the Company of such transfer and (ii) the
transferee agrees in writing to be bound by the terms of this Agreement;
provided, that the foregoing shall not apply in the case of any sale, transfer
or other disposition made pursuant to a registration statement under the
Registration Rights Agreement.

(c) Any sale, transfer of other disposition made in violation of Section 8(a)
shall be null and void, and the Company shall not register any such sale,
transfer of other disposition in its books and records.

9. Certain Transactions.

(a) The parties hereto agree and acknowledge that, during the Standstill Period,
any commercial or other transactions (including, without limitation, any
squeeze-out merger, reverse stock split or otherwise), arrangements and
agreements (or series of related transactions) between Cargill and its
subsidiaries (other than the Company and its subsidiaries), on the one hand, and
the Company and its subsidiaries, on the other hand, shall require prior
approval of a majority of the IMC Independent Directors in addition to any
approvals that may be required generally of the Board of Directors of the
Company or any committee thereof.

(b) With respect to any commercial or other transaction, arrangement or
agreement (or series of related transactions) requiring approval of a majority
of the IMC Independent Directors in accordance with Section 9(a), the IMC
Independent Directors may delegate to one or more of the IMC Independent
Directors or a committee of senior management of the Company the authority to
approve certain transactions, arrangements or agreements (or series of related
transactions), and/or adopt policies, guidelines or procedures with respect to
the approval of any such transactions, arrangements or agreements, as the IMC
Independent Directors deem appropriate.

10. Indemnity Claims. During the seven-year period commencing on October 22,
2004 (the “Indemnity Period”), any consideration of or determination by the
Company of whether or not to pursue any claim for indemnification against
Cargill pursuant to Section 9.21 of the Merger and Contribution Agreement shall
be made by the IMC Independent Directors.

 

-10-



--------------------------------------------------------------------------------

11. Affiliates. During the Standstill Period, Cargill shall cause its Affiliates
to comply with the terms of Sections 6 and 7 of this Agreement. During the
Standstill Period, at any time that an Affiliate of Cargill becomes a
stockholder of the Company, such Affiliate shall agree in writing to be bound by
the terms of this Agreement and, thereafter, Cargill shall cause such Affiliate
to comply with all other terms set forth in this Agreement.

12. No Inconsistent Agreements. During the Standstill Period, Cargill agrees not
to grant any proxies or enter into any voting agreement or arrangement with any
Person that would be inconsistent with the provisions of this Agreement or that
would result in any Voting Securities attributable to Cargill being voted in any
manner inconsistent with the provisions of this Agreement. Nothing contained
herein shall be deemed to limit or otherwise affect any obligations of the
Company or Cargill under the Merger and Contribution Agreement.

13. Representations and Warranties of Cargill. Cargill represents and warrants
to the Company as follows:

(a) Cargill is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) Cargill has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated to be
performed by it hereby. The execution, delivery and performance by Cargill of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Cargill.
No approval of Cargill’s stockholders is required in connection with Cargill’s
execution, delivery and performance of this Agreement and the consummation by
Cargill of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Cargill and, assuming the due authorization, execution
and delivery of this Agreement by the Company, constitutes the legal, valid and
binding agreement of Cargill enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application which
may affect the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c) The execution and delivery of this Agreement by Cargill do not conflict with
any agreement, order or other instrument binding upon it, nor require any
regulatory filing or approval.

14. Representations and Warranties of the Company. The Company represents and
warrants to Cargill as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated to be
performed by it hereby. The execution, delivery and performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all

 

-11-



--------------------------------------------------------------------------------

necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Agreement by Cargill, constitutes the legal,
valid and binding agreement of the Company enforceable against it in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application which
may affect the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(c) The execution and delivery of this Agreement by the Company do not conflict
with any agreement, order or other instrument binding upon it, nor require any
regulatory filing or approval.

15. Termination.

(a) This Agreement may be terminated by mutual written agreement of Cargill and
the Company; provided, however, that any such written agreement of the Company
shall be effective only if approved by a majority of the IMC Independent
Directors.

(b) Unless earlier terminated in accordance with Section 15(a), this Agreement
shall terminate automatically on the day immediately following the last day of
the Indemnity Period.

(c) If this Agreement is terminated pursuant to this Section 15, all further
obligations of each party hereto shall terminate without further liability or
obligation of such party to the other, including liability for damages;
provided, however, that no such termination shall relieve either party hereto
from any liability for any breach of this Agreement arising prior to the
termination date.

16. Further Assurances. Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of its obligations under this Agreement. Without limiting the generality of the
foregoing, none of the parties hereto shall enter into any agreement or
arrangement (or alter, amend or terminate any existing agreement or arrangement)
if such action would materially impair the ability of any party to effectuate,
carry out or comply with all the terms of this Agreement.

17. Specific Performance; Enforcement.

(a) Cargill acknowledges that irreparable damage would occur to the Company in
the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
the Company shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in addition to any other remedy to which the Company
may be entitled at law or in equity.

 

-12-



--------------------------------------------------------------------------------

(b) The IMC Independent Directors have the authority to enforce this Agreement
against Cargill for and on behalf of the Company without any other action by the
Board of Directors.

18. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement, including the Schedule referred to herein, constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes and preempts all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

19. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law.
However, if any term of this Agreement or the application thereof to any party
or circumstances shall be held invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, the remainder of this
Agreement and the application of such term to the other parties or circumstances
shall not be affected thereby and shall be enforced to the greatest extent
permitted by applicable law and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been herein and, in such event the parties shall negotiate
in good faith in an attempt to agree to another provision (in lieu of the term
or application held to be invalid or unenforceable) that will be valid and
enforceable and will carry out the parties’ intentions hereunder.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but such
counterparts shall constitute one and the same instrument.

21. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived, if, but only if,
such amendment or waiver is in writing and is signed (i) in the case of a waiver
of any provision binding on Cargill, by the Company, (ii) in the case of a
waiver of any provision binding on the Company, by Cargill and (iii) in the case
of an amendment of this Agreement, by Cargill and the Company; provided,
however, that, in the case of a waiver referred to in clause (i) above or an
amendment referred to in clause (iii) above, any such written agreement of the
Company shall be effective only if approved by a majority of the IMC Independent
Directors.

(b) The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

22. Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto; provided, however, that neither party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party hereto.

 

-13-



--------------------------------------------------------------------------------

23. Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given upon delivery (a) when delivered
personally, (b) if transmitted by facsimile when confirmation of transmission is
received, (c) if sent by registered or certified mail, postage prepaid, return
receipt requested or (d) if sent by reputable overnight courier service
(providing proof of delivery); and shall be addressed as follows:

To the Company or to any Director of the Company:

The Mosaic Company

Atria Corporate Center, Suite E490

3033 Campus Drive

Plymouth, MN 55441

Attention: Richard L. Mack

Facsimile: (763) 577-2990

To Cargill:

Cargill, Incorporated

Law Department/24

15407 McGinty Road West

Wayzata, MN 55391

Attention: Linda L. Cutler

Facsimile: (952) 742-6349

If any notice to any Director pursuant to this Agreement is delivered to the
Company as provided above, the Company undertakes to promptly notify such
Director(s) of the receipt of such notice.

24. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
principles of conflict of laws.

25. Jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery in the State of Delaware in any action,
suit or proceeding arising in connection with this Agreement, and agrees that
any such action, suit or proceeding shall be brought only in such court and
waives any objection based on forum non conveniens or any other objection to
venue therein; provided, however, that such consent jurisdiction is solely for
the purpose referred to in this Section 25 and shall not be deemed to be in
general submission to the jurisdiction of said court or in the State of Delaware
other than for such purposes.

26. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-14-



--------------------------------------------------------------------------------

27. Name, Captions, Gender. The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not affect
the interpretation or construction hereof. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms.

28. Expenses. Each party shall bear its own expenses incurred in connection with
this Agreement and the transactions contemplated hereby.

[Signature page follows]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Investor Rights Agreement as of the date first above written.

 

CARGILL, INCORPORATED By:  

/s/ Linda L. Cutler

Name:   Linda L. Cutler Title:   Vice President, Deputy
General Counsel and Assistant
Corporate Secretary CARGILL FERTILIZER, INC. By:  

/s/ Linda L. Cutler

Name:   Linda L. Cutler Title:   Vice President GNS I (U.S.) CORP. By:  

/s/ Linda L. Cutler

Name:   Linda L. Cutler Title:   Vice President THE MOSAIC COMPANY By:  

/s/ Fredric W. Corrigan

Name:   Fredric W. Corrigan Title:   Chief Executive Officer and President

Signature Page

to the

Amended and Restated

Investor Rights Agreement



--------------------------------------------------------------------------------

Schedule A

Raymond F. Bentele

Harold H. MacKay

David B. Mathis

Bernard M. Michel

Schedule B

Class I

Cargill Directors: James T. Prokopanko, Steven M. Seibert

IMC Directors: David B. Mathis, Bernard M. Michel

Class II

Cargill Directors: Robert L. Lumpkins, William T. Monahan

IMC Directors: Harold H. MacKay

Class III

Cargill Directors: Guillaume Bastiaens, Fredric W. Corrigan, William R. Graber

IMC Directors: Raymond F. Bentele



--------------------------------------------------------------------------------

Exhibit A

Certificate of Incorporation



--------------------------------------------------------------------------------

RESTATED

CERTIFICATE OF INCORPORATION

OF

THE MOSAIC COMPANY

The Mosaic Company, a corporation organized and existing under the General
Corporation Law of the State of Delaware (as amended from time to time, the
“General Corporation Law”), does hereby certify as follows:

FIRST: The name of the corporation is The Mosaic Company and the name under
which the corporation was originally incorporated is Global Nutrition Solutions,
Inc.

SECOND: The date of filing the original Certificate of Incorporation of this
corporation with the Secretary of State of the State of Delaware was January 23,
2004.

THIRD: This Restated Certificate of Incorporation, having been duly adopted in
accordance with Sections 242 and 245 of the General Corporation Law and by the
unanimous written consent of the stockholders of this corporation in accordance
with Section 228 of the General Corporation Law, restates and integrates and
further amends the provisions of the original Certificate of Incorporation as
amended or supplemented heretofore. As so restated and integrated and further
amended, the Restated Certificate of Incorporation of the corporation (the
“Restated Certificate of Incorporation”) reads as follows:

ARTICLE I

NAME

The name of corporation (hereinafter called the “Corporation”) is The Mosaic
Company.

ARTICLE II

REGISTERED OFFICE

The address of the registered office of the Corporation in the State of Delaware
is 1209 Orange Street in the City of Wilmington, County of New Castle, and the
name of the registered agent of the Corporation in the State of Delaware at such
address is The Corporation Trust Company.

ARTICLE III

PURPOSE

The purpose of the Corporation is to engage in any lawful act of activity for
which corporations may be organized under the General Corporation Law.



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL STOCK

1. Authorized Stock. The Corporation is authorized to issue two classes of
shares to be designated respectively Preferred Stock, par value $0.01 per share,
and Common Stock, par value $0.01 per share. The total number of shares of
Preferred Stock authorized is 15,000,000. The total number of shares of Common
Stock authorized is 700,000,000.

2. Common Stock.

The shares of Common Stock authorized by this Restated Certificate of
Incorporation may be issued from time to time in two classes, designated as
Common Stock (“Common Stock”) and Class B Common Stock (“Class B Common Stock”).
All shares of Common Stock shall be identical and shall entitle the holders
thereof to the same rights and privileges. Subject to the rights of the holders
of any series of Preferred Stock, and subject to any other provisions of this
Restated Certificate of Incorporation, holders of Common Stock shall be entitled
to receive such dividends and other distributions in cash, stock of any
corporation or property of the Corporation as may be declared thereon by the
Board of Directors from time to time out of assets or funds of the Corporation
legally available therefor. When and as dividends are declared on the Common
Stock, whether payable in cash, in property or in securities of the Corporation,
the holders of the Common Stock shall be entitled to share equally, share for
share, in such dividends.

Upon any liquidation, dissolution or winding-up of the Corporation, whether
voluntary or involuntary, after the payment in full of all amounts to which the
holders of each series, if any, of the Preferred Stock shall be entitled, the
remaining assets of the Corporation to be distributed ratably to the holders of
the stock of the Corporation shall be distributed ratably among the holders of
the shares of Common Stock, together with the holders of the shares of any class
of stock on a parity with the Common Stock. For purposes of this paragraph,
unless otherwise provided with respect to any series of Preferred Stock, the
voluntary sale, conveyance, lease, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
assets of the Corporation or a consolidation or merger of the Corporation with
one or more other corporations (whether or not the Corporation is the
corporation surviving such consolidation or merger) shall not be deemed to be a
liquidation, dissolution or winding up, either voluntary or involuntary.

The holders of shares of the Common Stock shall be entitled to vote on all
matters to be voted on by the stockholders of the Corporation. On all matters to
be voted on by the holders of the Common Stock, the holders shall be entitled to
one vote in person or by proxy for each share thereof held of record.

The Board of Directors is authorized, subject to limitations prescribed by law,
to provide by resolution or resolutions for the issuance of shares of Class B
Common Stock, and, by filing a certificate pursuant to the applicable law of the
State of Delaware, to establish the number of shares of Class B Common Stock,
and to fix the voting power (if any), designations, powers, preferences, and
relative, participating, optional or other rights, if any, of the shares of the
Class B Common Stock, and any qualifications, limitations and restrictions
thereof.



--------------------------------------------------------------------------------

Subject to the rights of the holders of any series of Preferred Stock,
stockholders of the Corporation shall not have any preemptive rights to
subscribe for, purchase or receive any part of any new or additional issue of
stock of the Corporation and no stockholder will be entitled to cumulate votes
at any election of directors.

3. Preferred Stock. The Board of Directors is authorized, subject to limitations
prescribed by law, to provide by resolution or resolutions for the issuance of
shares of Preferred Stock from time to time in one or more series, and, by
filing a certificate pursuant to the applicable law of the State of Delaware
(each a “Preferred Stock Designation”), to establish the number of shares to be
included in each such series, and to fix the voting powers (if any),
designations, powers, preferences, and relative, participating, optional or
other rights, if any, of the shares of each such series, and any qualifications,
limitations and restrictions thereof. The shares of Preferred Stock of any one
series shall be identical with each other in all respects except as to the dates
from and after which dividends thereon shall cumulate, if cumulative.

The authority of the Board of Directors with respect to each series shall
include, but not be limited to, determination of the following:

(a) the designation of the series, which may be by distinguishing number, letter
or title;

(b) the number of the shares of the series, which number the Board of Directors
may thereafter (except where otherwise provided in the Preferred Stock
Designation) increase or decrease (but not below the number of shares of such
series then outstanding);

(c) whether dividends, if any, shall be cumulative or noncumulative and the
dividend rate of the series;

(d) the dates at which dividends, if any, shall be payable;

(e) the redemption rights and price or prices, if any, for shares of the series;

(f) the terms and amount of any sinking fund provided for the purchase or
redemption of shares of the series;

(g) the amounts payable on, and the preferences, if any, of shares of the series
in the event of any voluntary or involuntary liquidation, dissolution or winding
up of the affairs of the Corporation;

(h) whether the shares of the series shall be convertible or exchangeable into
shares of any other class or series, or any other security, of the Corporation
of any other corporation, and, if so, the specification of such other class or
series or of such other security, the conversation price or prices or exchange
rate or rates, any adjustments thereof, the date or dates at which such shares
shall be convertible or exchangeable and all other terms and conditions upon
which such conversion or exchange may be made;



--------------------------------------------------------------------------------

(i) restrictions on the issuance of shares of the same series or of any other
class or series;

(j) the voting rights, if any, of the holders of shares of the series; and

(k) such other powers, preferences and relative, participating, optional and
other special rights, and the qualifications, limitations and restrictions
thereof as the Board of Directors shall determine.

ARTICLE V

BYLAWS

In furtherance and not in limitation of the powers conferred by statute and
except as provided herein or in the bylaws, the Board of Directors shall have
the power to adopt, amend, repeal or otherwise alter the bylaws without any
action on the part of the stockholders in accordance with the bylaws; provided,
however, that any bylaws made by the Board of Directors and any and all powers
conferred by any of said bylaws may be amended, altered or repealed by the
stockholders.

ARTICLE VI

LIMITATION OF DIRECTORS’ LIABILITY; INDEMNIFICATION

A director of the Corporation shall be not personally liable to the Corporation
or its stockholders for monetary damages for breach of fiduciary duty as a
director, except for liability (i) for any breach of the director’s duty of
loyalty to the Corporation or its stockholders, (ii) for acts or omissions not
in good faith or which involved intentional misconduct or a knowing violation of
law, (iii) under Section 174 of the General Corporation Law, or (iv) for any
transaction from which the director derived an improper personal benefit. Each
person who is or was a director or officer of the Corporation, and each person
who serves or served at the request of the Corporation as a director or officer
of another enterprise, shall be indemnified by the Corporation in accordance
with, and to the fullest extent authorized by, the General Corporation Law.

If the General Corporation Law is hereafter amended to authorize the further
elimination or limitation of the liability of a director, then the liability by
a director of the Corporation shall be eliminated or limited to the fullest
extent permitted by the General Corporation Law as so amended.

Any repeal or modification of the foregoing provisions of this Article VI by the
stockholders of the Corporation shall not adversely affect any right or
protection of a director of the Corporation existing at the time of such repeal
or modification with respect to acts or omissions occurring prior to such repeal
or modification.

ARTICLE VII

ELECTION OF DIRECTORS

The election of directors need not be by written ballot unless the bylaws of the
Corporation shall so provide.



--------------------------------------------------------------------------------

ARTICLE VIII

BOARD OF DIRECTORS

The business of the Corporation shall be managed by or under the direction of
the Board of Directors. A majority of the whole Board of Directors shall
constitute a quorum for the transaction of business. Any director may tender his
resignation at any time. Subject to any rights of the holders of any series of
Preferred Stock, any director may be removed from office at any time, but only
for cause and then only by the affirmative vote of the holders of at lease a
majority of the voting power of the then outstanding Voting Stock (as hereafter
defined), voting together as a single class. For purposes of this Restated
Certificate of Incorporation, “Voting Stock” shall mean the outstanding shares
of capital stock of the Corporation entitled to vote generally in the election
of directors.

The number of directors to constitute the whole Board of Directors shall be
established as provided in the bylaws. Subject to the rights of the holders of
any series of Preferred Stock to elect additional directors under specified
circumstances, the Board of Directors shall be divided into three classes
designated as Class I, Class II and Class III, respectively. At the first annual
meeting of the stockholders, the terms of office of the Class I directors shall
expire and Class I directors shall be elected for a full term of three years. At
the second annual meeting of the stockholders, the term office of the Class II
directors shall expire and Class II directors shall be elected for a full term
of three years. At the third annual meeting of the stockholders, the term of
office for the Class III directors shall expire and Class III directors shall be
elected for a full term of three years. At each succeeding annual meeting of
stockholders, directors shall be elected for a full term of three years to
succeed the directors of the class whose terms expire at such annual meeting.

Notwithstanding the foregoing provisions of this section, each director shall
serve until his successor is duly elected and qualified or until his death,
resignation or removal. No decrease in the number of directors constituting the
Board of Directors shall shorten the term of any incumbent director. If the
number of directors is hereafter changed, any increase or decrease shall be
apportioned among the classes so as to maintain the number of directors in each
class as nearly equal as possible, except as may be expressly provided as to any
directors who may be elected by the holders of any series of Preferred Stock.

ARTICLE IX

STOCKHOLDER ACTION BY WRITTEN CONSENT

Action shall be taken by the stockholders of the Corporation only at annual or
special meetings of the stockholders, and stockholders may not action by written
consent. Special meetings of the stockholders may only be called as provided in
the bylaws.

ARTICLE X

AMENDMENT

The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Restated Certificate of Incorporation, in the manner
now or hereafter prescribed by statute, and all rights conferred upon
stockholders herein are granted subject to this



--------------------------------------------------------------------------------

reservation; provided, however, that the Corporation may make no such amendment,
alteration, change or repeal that is inconsistent with the provisions of the
Investor Rights Agreement, dated January 26, 2004, between Cargill, Incorporated
and the Corporation during the time period such provisions are in full force and
effect; and, provided, further, that no Preferred Stock Designation shall be
amended after the issuance of any shares of the series of Preferred Stock
created thereby, except in accordance with the terms of such Preferred Stock
Designation and the requirements of applicable law.

IN WITNESS WHEREOF, The Mosaic Company has caused this Restated Certificate to
be signed by Fredric W. Corrigan, its Chief Executive Officer, this 20th day of
October, 2004.

 

By:  

/s/ Fredric W. Corrigan

Name:   Fredric W. Corrigan Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit B

Bylaws



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED

BYLAWS

OF

THE MOSAIC COMPANY

August 17, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

ARTICLE I MEETINGS OF STOCKHOLDERS

   1    Section 1.1    Annual Meeting    1    Section 1.2    Special Meeting   
1    Section 1.3    Notice of Meetings    1    Section 1.4    Quorum    2   
Section 1.5    Organization    2    Section 1.6    Conduct of Business; Remote
Communication    2    Section 1.7    Notice of Stockholder Business    3   
Section 1.8    Proxies and Voting    3    Section 1.9    Stock List    4

ARTICLE II BOARD OF DIRECTORS

   4    Section 2.1    Number and Term of Office    4    Section 2.2   
Vacancies and Newly Created Directorships    5    Section 2.3    Removal and
Resignation    5    Section 2.4    Regular Meetings    5    Section 2.5   
Special Meetings    6    Section 2.6    Quorum    6    Section 2.7   
Participation in Meetings by Conference Communications Equipment    6    Section
2.8    Conduct of Business    6    Section 2.9    Powers    6    Section 2.10   
Action Without Meeting    7    Section 2.11    Compensation of Directors    7   
Section 2.12    Nomination of Director Candidates    7

ARTICLE III COMMITTEES

   8    Section 3.1    Committees of the Board of Directors    8    Section 3.2
   Conduct of Business    9

ARTICLE IV OFFICERS

   9    Section 4.1    Generally    9    Section 4.2    Powers and Duties of
Executive Officers    9    Section 4.3    Chairman of the Board    9    Section
4.4    President    10    Section 4.5    Vice President    10    Section 4.6   
Treasurer    10    Section 4.7    Secretary    10    Section 4.8    Delegation
of Authority    11

 

-i-



--------------------------------------------------------------------------------

   Section 4.9    Resignation; Removal; Vacancies    11    Section 4.10   
Action With Respect to Securities of Other Corporations    11

ARTICLE V STOCK

   11    Section 5.1    Certificates of Stock    11    Section 5.2    Transfers
of Stock    11    Section 5.3    Record Date    12    Section 5.4    Lost,
Stolen or Destroyed Certificates    12    Section 5.5    Stockholders of Record
   12    Section 5.6    Regulations    12

ARTICLE VI NOTICES

   12    Section 6.1    Notices    12    Section 6.2    Waivers    13

ARTICLE VII MISCELLANEOUS

   13    Section 7.1    Facsimile Signatures    13    Section 7.2    Corporate
Seal    13    Section 7.3    Reliance Upon Books, Reports and Records    14   
Section 7.4    Fiscal Year    14    Section 7.5    Time Periods    14    Section
7.6    Form of Records    14    Section 7.7    Transactions With Interested
Parties    14    Section 7.8    Definitions    14

ARTICLE VIII INDEMNIFICATION OF DIRECTORS AND OFFICERS

   15    Section 8.1    Right to Indemnification    15    Section 8.2    Right
of Claimant to Bring Suit    16    Section 8.3    Indemnification of Employees
and Agents    16    Section 8.4    Non-Exclusivity of Rights    16    Section
8.5    Indemnification Contracts    16    Section 8.6    Insurance    17   
Section 8.7    Effect of Amendment    17    Section 8.8    Savings Clause    17

ARTICLE IX AMENDMENTS

   17

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

BYLAWS OF THE MOSAIC COMPANY

(as adopted on August 17, 2006)

PREAMBLE

For purposes of clarification, each provision of these Bylaws that is subject to
the Amended and Restated Investor Rights Agreement, dated August 17, 2006,
between Cargill, Incorporated (“Cargill“), Cargill Fertilizer, Inc., GNS I
(U.S.) Corp. and the Corporation, as amended from time to time (the “Investor
Rights Agreement”), is subject to the Investor Rights Agreement only until the
earlier of (i) the termination of the Standstill Period (i.e., October 22,
2008), or (ii) the termination of the Investor Rights Agreement.

ARTICLE I

MEETINGS OF STOCKHOLDERS

Section 1.1 Annual Meeting. An annual meeting of the stockholders, for the
election of directors and for the transaction of such other business as may
properly come before the meeting, shall be held at such place, on such date, and
at such time as the Board of Directors shall each year fix. The Board of
Directors may, in its sole discretion, determine that the meeting shall not be
held at any place, but shall be held solely by means of remote communication,
subject to such guidelines and procedures as the Board of Directors may adopt,
as permitted by applicable law. Subject to Section 1.7, any other proper
business may be transacted at an annual meeting.

Section 1.2 Special Meetings. Special meetings of the stockholders, for any
purpose or purposes prescribed in the notice of the meeting, may be called by
(a) the Board of Directors pursuant to a resolution adopted by a majority of the
total number of authorized directors (whether or not there exist any vacancies
in previously authorized directorships at the time any such resolution is
presented to the Board for adoption) or (b) the Chairman of the Board, and shall
be held at such place, on such date, and at such time as they shall fix. The
Board of Directors may, in its sole discretion, determine that the special
meeting shall not be held at any place, but shall be held solely by means of
remote communications, subject to such guidelines and procedures as the Board of
Directors may adopt, as permitted by applicable law. Business transacted at
special meetings shall be confined to the purpose or purposes stated in the
notice.

Section 1.3 Notice of Meetings. Written notice of the place, date, and time of
all meetings of the stockholders, the means of remote communication, if any, by
which stockholders and proxyholders may be deemed to be present in person and
vote at such meeting and, in the case of a special meeting, the purpose or
purposes for which the meeting is called shall be given, not less than ten
(10) nor more than sixty (60) days before the date on which the meeting is to be
held, to each stockholder of record entitled to vote at such meeting, except as
otherwise provided herein or required by law (meaning, here and hereinafter, as
required from time to time by the General Corporation Law of the State of
Delaware, as may be amended from time to time (the “General Corporation Law”) or
the Restated Certificate of Incorporation of the Corporation (the “Restated
Certificate of Incorporation”)).



--------------------------------------------------------------------------------

When a meeting is adjourned to another place, date or time, written notice need
not be given of the adjourned meeting if the place, date and time thereof and
the means of remote communication, if any, by which stockholders and
proxyholders may be deemed present in person and vote at such adjourned meeting
are announced at the meeting at which the adjournment is taken; provided,
however, that if the date of any adjourned meeting is more than thirty (30) days
after the date for which the meeting was originally noticed, or if a new record
date is fixed for the adjourned meeting, written notice of the place, date, and
time of the adjourned meeting shall be given in conformity herewith. At any
adjourned meeting, any business may be transacted which might have been
transacted at the original meeting.

Section 1.4 Quorum. At any meeting of the stockholders, the holders of a
majority of all of the shares of the stock entitled to vote at the meeting,
present in person or by proxy, shall constitute a quorum for all purposes,
unless or except to the extent that the presence of a larger number may be
required by law. If a quorum is present when a meeting is convened, the
subsequent withdrawal of stockholders, even though less than a quorum remains,
shall not affect the ability of the remaining stockholders lawfully to transact
business.

If a quorum shall fail to attend any meeting, the chairman of the meeting or the
holders of a majority of the shares of stock entitled to vote who are present,
in person or by proxy, may adjourn the meeting to another place, date, or time
until a quorum is present.

Section 1.5 Organization. Such person as the Board of Directors may have
designated or, in the absence of such a person, the Chief Executive Officer of
the Corporation, or in the absence of such officer, the President of the
Corporation or, in the absence of such officer, such person as may be chosen by
the holders of a majority of the shares entitled to vote who are present, in
person or by proxy, shall call to order any meeting of the stockholders and act
as chairman of the meeting. The secretary of the meeting shall be such person as
the chairman appoints.

Section 1.6 Conduct of Business; Remote Communication. The chairman of any
meeting of stockholders shall determine the order of business and the rules,
regulations and procedure at the meeting, including such regulation of the
manner of voting and the conduct of discussion as seem to him in order.

If authorized by the Board of Directors in accordance with the Bylaws of this
Corporation and applicable law, stockholders and proxyholders not physically
present at a meeting of stockholders may, by means of remote communication,
(1) participate in a meeting of stockholders and (2) be deemed present in person
and vote at a meeting of stockholders, whether such meeting is to be held at a
designated place or solely by means of remote communication, provided that
(i) the Corporation shall implement reasonable measures to verify that each
person deemed present and permitted to vote at the meeting by means of remote
communication is a stockholder or proxyholder, (ii) the Corporation shall
implement reasonable measures to provide such stockholders and proxyholders a
reasonable opportunity to participate in the meeting and to vote on matters
submitted to the stockholders, including an opportunity to read or hear the
proceedings of the meeting substantially concurrently with such proceedings, and
(iii) if any stockholder or proxyholder votes or takes other action at the
meeting by means of remote communication, a record of such vote or other action
shall be maintained by the Corporation.

 

-2-



--------------------------------------------------------------------------------

Section 1.7 Notice of Stockholder Business. At an annual or special meeting of
the stockholders, only such business shall be conducted as shall have been
properly brought before the meeting. To be properly brought before a meeting,
business must be (a) specified in the notice of meeting (or any supplement
thereto) given by or at the direction of the Board of Directors, (b) properly
brought before the meeting by or at the direction of the Board of Directors, or
(c) properly brought before an annual meeting by a stockholder and if, and only
if, the notice of a special meeting provides for business to be brought before
the meeting by stockholders, properly brought before the special meeting by a
stockholder. For business to be properly brought before a meeting by a
stockholder, the stockholder must have given timely notice thereof in writing to
the Secretary of the Corporation. To be timely, a stockholder’s notice must be
delivered to or mailed and received at the principal offices of the Corporation
no less than (i) in the case of an annual meeting, ninety (90) days nor more
than one hundred twenty (120) days prior to the anniversary date of the
immediately preceding annual meeting, (provided, however, that in the event that
no annual meeting was held in the previous year or the annual meeting is called
for a date that is not within thirty (30) days from the anniversary date of the
preceding year’s annual meeting date, written notice by a stockholder in order
to be timely must be received not later than the tenth day following the day on
which the first public disclosure of the date of the annual meeting was made),
and (ii) in the case of a special meeting, ten (10) days prior to date of such
meeting. Delivery shall be by hand or by certified or registered mail, return
receipt requested. In no event shall the public disclosure of an adjournment of
an annual meeting commence a new time period for the giving of stockholder’s
notice as described above. A stockholder’s notice to the Secretary shall set
forth as to each matter the stockholder proposes to bring before the annual or
special meeting (1) a brief description of the business desired to be brought
before the annual or special meeting and the reasons for conducting such
business at the annual or special meeting, (2) the name and address, as they
appear on the Corporation’s books, of the stockholder proposing such business,
(3) a representation that the stockholder is a holder of record of shares of
stock of the Corporation entitled to vote with respect to such business and
intends to appear in person or by proxy at the meeting to move the consideration
of such business, (4) the class and number of shares of the Corporation which
are beneficially owned by the stockholder, and (5) any material interest of the
stockholder in such business. Notwithstanding anything in the Bylaws to the
contrary, no business shall be conducted at an annual or special meeting except
in accordance with the procedures set forth in this Section 1.7. The chairman of
an annual or special meeting shall, if the facts warrant, determine and declare
to the meeting that business was not properly brought before the meeting and in
accordance with the provisions of this Section 1.7, and in such event, such
business not properly brought before the meeting shall not be transacted.

Section 1.8 Proxies and Voting. At any meeting of the stockholders, every
stockholder entitled to vote may vote in person or by proxy authorized by an
instrument in writing filed in accordance with the procedure established for the
meeting.

Each stockholder shall have one vote for every share of stock entitled to vote
which is registered in his name on the record date for the meeting, except as
otherwise provided herein or required by law.

All voting, including on the election of directors, and except where otherwise
required by law, may be by a voice vote; provided, however, that upon demand
therefor by a stockholder

 

-3-



--------------------------------------------------------------------------------

entitled to vote or by his proxy, a stock vote shall be taken. Every stock vote
shall be taken by ballots, each of which shall state the name of the stockholder
or proxy voting and such other information as may be required under the
procedure established for the meeting. Every vote taken by ballots shall be
counted by an inspector or inspectors appointed by the chairman of the meeting.

All elections shall be determined by a plurality of the votes cast, and except
as otherwise required by law, the Certificate of Incorporation or the Bylaws of
this Corporation, all other matters shall be decided by the vote of the holders
of stock having a majority of the votes cast by the holders of all stock
entitled to vote on such question which are present in person or proxy at the
meeting.

Section 1.9 Stock List. A complete list of stockholders entitled to vote at any
meeting of stockholders, arranged in alphabetical order for each class of stock
and showing the address of each such stockholder and the number of shares
registered in his name, shall be open to the examination of any such
stockholder, for any purpose germane to the meeting, for a period of at least
ten days prior to the meeting: (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (ii) during ordinary business hours,
at the principal place of business of the Corporation. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation. If the meeting is to be held
at a place, the list shall also be produced and kept at the time and place of
the meeting during the whole time thereof and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of
remote communication, the list shall be open to the examination of any
stockholder during the whole time thereof on a reasonably accessible electronic
network, and the information required to access such list shall be provided with
the notice of the meeting. The stock ledger shall be the only evidence as to who
are the stockholders entitled to examine the stock ledger, the list of
stockholders or the books of the Corporation, or to vote in person or by proxy
at any meeting of stockholders.

ARTICLE II

BOARD OF DIRECTORS

Section 2.1 Number and Term of Office. Subject to the provisions of the Investor
Rights Agreement, the number of directors and term of office shall be fixed from
time to time exclusively by the Board of Directors pursuant to a resolution
adopted by a majority of the total number of authorized directors (whether or
not there exist any vacancies in previously authorized directorships at the time
any such resolution is presented to the Board for adoption). Effective as of the
Corporation’s 2006 Annual Meeting of Stockholders, the number of directors shall
be twelve (12) until otherwise fixed. In accordance with the provisions of the
Investor Rights Agreement, during the Standstill Period, four of the directors
shall be IMC Directors (of which at least three shall qualify as Non-Associated
Directors) and seven of the directors shall be designated by Cargill (of which
at least three shall qualify as Non-Associated Directors). The term “IMC
Directors” shall have the meaning ascribed thereto in the Investor Rights
Agreement. The term “Non-Associated Directors” shall have the meaning set forth
in Section 3.1 of these Bylaws. Each director shall hold office until his
successor is elected and qualified or until his earlier death, resignation,
retirement, disqualification or removal.

 

-4-



--------------------------------------------------------------------------------

Section 2.2 Vacancies and Newly Created Directorships. Subject to the Investor
Rights Agreement or the rights of the holders of any series of Preferred Stock
then outstanding, newly created directorships resulting from any increase in the
authorized number of directors or any vacancies in the Board of Directors
resulting from death, resignation, retirement, disqualification, or other cause
(other than removal from office by a vote of the stockholders) may be filled
only by a majority vote of the directors then in office, though less than a
quorum, and the director so chosen shall hold office for a term expiring at the
next annual meeting of stockholders at which the class of directors of such
director is elected, in the case of a newly created directorship resulting from
any increase in the authorized number of directors, or for the remainder of the
term of the director he or she is replacing. No decrease in the number of
directors constituting the Board of Directors shall shorten the term of any
incumbent director.

Section 2.3 Removal and Resignation. Subject to the Investor Rights Agreement or
the rights of the holders of any series of Preferred Stock then outstanding, any
director, or the entire Board of Directors, may be removed from office at any
time, only for cause, and only by the affirmative vote of the holders of at
least a majority of the voting power of its then outstanding shares of stock of
the Corporation entitled to vote generally in the election of directors, voting
together as a single class. Subject to the Investor Rights Agreement, vacancies
in the Board of Directors resulting from such removal may be filled by (i) a
majority of the directors then in office, though less than a quorum, or (ii) the
stockholders at a special meeting of the stockholders properly called for that
purpose, by the vote of the holders of a plurality of the shares entitled to
vote at such special meeting. A Director so chosen shall hold office until the
next annual meeting of stockholders at which the class of directors of such
director is elected.

Any director may resign at any time by giving written notice to the Chairman of
the Board, if any, the President or the Secretary. Unless otherwise stated in a
notice of resignation, it shall take effect when received by the officer to whom
it is directed, without any need for its acceptance.

Section 2.4 Regular Meetings. Unless otherwise determined by the Board of
Directors, a regular annual meeting of the Board of Directors shall be held,
without call or notice, immediately after and, if the annual meeting of
stockholders is held at a place, at the same place as the annual meeting of
stockholders, for the purpose of organizing the Board of Directors, electing
officers and transacting any other business that may properly come before such
meeting. Additional regular meetings of the Board of Directors shall be held at
such place or places, on such date or dates, and at such time or times as shall
have been established by the Board of Directors and publicized among all
directors. A notice of each regular meeting shall not be required.

 

-5-



--------------------------------------------------------------------------------

Section 2.5 Special Meetings. Special meetings of the Board of Directors may be
called by three (3) of the directors then in office, by the Chairman of the
Board or by the Chief Executive Officer and shall be held at such place, on such
date, and at such time as may be fixed by the person or persons calling the
special meeting. Notice of the place, date, and time of each such special
meeting shall be given to each director who does not waive the right to a notice
by (i) mailing written notice not less than five (5) days before the meeting,
(ii) sending notice one (1) day before the meeting by an overnight courier
service and two (2) days before the meeting if by overseas courier service, or
(iii) by telephoning, telecopying, telegraphing or personally delivering the
same not less than twenty-four (24) hours before the meeting. Unless otherwise
indicated in the notice thereof, any and all business may be transacted at a
special meeting.

Section 2.6 Quorum. At any meeting of the Board of Directors, a majority of the
total number of authorized directors shall constitute a quorum for all purposes.
If a quorum shall fail to attend any meeting, a majority of those present may
adjourn the meeting to another place, date, or time, without further notice or
waiver thereof.

Section 2.7 Participation in Meetings by Conference Communications Equipment.
Members of the Board of Directors, or of any committee of the Board of
Directors, may participate in a meeting of such Board or committee by means of
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other and such participation
shall constitute presence in person at such meeting.

Section 2.8 Conduct of Business. At any meeting of the Board of Directors,
business shall be transacted in such order and manner as the Board may from time
to time determine, and all matters shall be determined by the vote of a majority
of the directors present at a meeting at which a quorum is present, except as
otherwise provided herein, in the Investor Rights Agreement or required by law.

Section 2.9 Powers. The Board of Directors may, except as otherwise required by
law and subject to the Investor Rights Agreement, exercise all such powers and
do all such acts and things as may be exercised or done by the Corporation,
including, without limiting the generality of the foregoing, the unqualified
power:

(a) To declare dividends from time to time in accordance with law;

(b) To purchase or otherwise acquire any property, rights or privileges on such
terms as it shall determine;

(c) To authorize the creation, making and issuance, in such form as it may
determine, of written obligations of every kind, negotiable or non-negotiable,
secured or unsecured, and to do all things necessary in connection therewith;

(d) To remove any officer of the Corporation with or without cause, and from
time to time to pass on the powers and duties of any officer upon any other
person for the time being;

(e) To confer upon any officer of the Corporation the power to appoint, remove
and suspend subordinate officers, employees and agents;

 

-6-



--------------------------------------------------------------------------------

(f) To adopt from time to time such stock option, stock purchase, bonus or other
compensation plans for directors, officers, employees and agents of the
Corporation and its subsidiaries as it may determine;

(g) To adopt from time to time such insurance, retirement, and other benefit
plans for directors, officers, employees and agents of the Corporation and its
subsidiaries as it may determine; and

(h) To adopt from time to time regulations, not inconsistent with these Bylaws,
for the management of the Corporation’s business and affairs.

Section 2.10 Action Without Meeting. Unless otherwise restricted by the Restated
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board of Directors, or of any committee
thereof, may be taken without a meeting if all members of the Board of Directors
or such committee, as the case may be, consent thereto in writing (which may be
in counterparts) or by electronic transmission, and the written consent or
consents or electronic transmission or transmissions are filed with the minutes
of proceedings of the Board of Directors or such committee. Such filing shall be
made in paper form if the minutes of the Corporation are maintained in paper
form and shall be in electronic form if the minutes are maintained in electronic
form.

Section 2.11 Compensation of Directors. Directors, as such, may receive,
pursuant to resolution of the Board of Directors or a committee of the Board of
Directors, reimbursement of their reasonable expenses, if any, of attendance at
meetings and fixed fees and other compensation for their services as directors,
including, without limitation, their services as members of committees of the
Board of Directors.

Section 2.12 Nomination of Director Candidates. Subject to any limitations
stated in the Restated Certificate of Incorporation or the Investor Rights
Agreement, nominations for the election of Directors may be made by the Board of
Directors or a proxy committee appointed by the Board of Directors or by any
stockholder entitled to vote in the election of Directors generally who complies
with the notice procedures set forth in this Section 2.12. Any stockholder
entitled to vote in the election of directors generally may nominate one or more
persons for election as directors at a meeting only if written notice of such
stockholder’s intent to make such nomination or nominations has been timely
given, to the Secretary of the Corporation. To be timely, a stockholder’s notice
must be delivered to or mailed and received at the principal offices of the
Corporation not less than (i), with respect to an election to be held at an
annual meeting of stockholders, ninety (90) days nor more than one hundred
twenty (120) days prior to the anniversary date of the immediately preceding
annual meeting (provided, however, that in the event that no annual meeting was
held in the previous year or the annual meeting is called for a date that is not
within thirty (30) days from the anniversary date of the preceding year’s annual
meeting, written notice by a stockholder in order to be timely must be received
not later than the tenth day following the day on which the first public
disclosure of the date of the annual meeting was made), and (ii), with respect
to the election to be held at a special meeting of stockholders for the election
of directors, the close of business on the tenth (10th) day following the date
on which the first public disclosure of the date of the special meeting was
made. Delivery shall be by hand, or by certified or registered mail, return
receipt requested. In no event shall the public

 

-7-



--------------------------------------------------------------------------------

announcement of an adjournment of any annual or special meeting commence a new
time period for giving of a stockholder notice as described above. A
stockholder’s notice to the Secretary shall set forth (x) as to each person whom
the stockholder proposes to nominate for election or re-election as a director:
(1) the name, age, business address and residence address of such person,
(2) the principal occupation or employment of such person, (3) the class and
number of shares of stock of the Corporation which are beneficially owned by
such person, (4) any other information relating to such person that would be
required to be disclosed in solicitations of proxies for the election of such
person as a director of the Corporation pursuant to Regulation 14A under the
Securities Exchange Act of 1934, as amended, had the nominee been nominated by
the Board of Directors, and (5) such person’s written consent to being named in
any proxy statement as a nominee and to serving as a director if elected; and
(y) as to the stockholder giving notice: (1) the name and address, as they
appear on the Corporation’s records, of such stockholder, (2) the class and
number of shares of stock of the Corporation which are beneficially owned by
such stockholder (determined as provided in clause (x)(3) above), (3) a
representation that the stockholder is a holder of record of stock of the
Corporation entitled to vote on the election of directors at such meeting and
that such stockholder intends to appear in person or by proxy at the meeting to
nominate the person or persons specified in the notice, and (4) a description of
all agreements, arrangements or understandings between the stockholder and each
nominee of the stockholder and any other person or persons (naming such person
or persons) pursuant to which the nomination or nominations are to be made by
the stockholder. At the request of the Board of Directors any person nominated
by the Board of Directors for election as a director shall furnish to the
Secretary that information required to be set forth in a stockholder’s notice of
nomination which pertains to the nominee. The Corporation may require any
proposed nominee to furnish such other information as may reasonably be required
by the Corporation to determine the eligibility of such proposed nominee to
serve as a director of the Corporation. The presiding officer of the meeting
shall refuse to acknowledge the nomination of any person not made in compliance
with the foregoing procedure.

ARTICLE III

COMMITTEES

Section 3.1 Committees of the Board of Directors. The Board of Directors shall
have four (4) standing committees consisting of one or more directors as
determined by the Board of Directors, which shall be designated the Executive
Committee, the Audit Committee, the Corporate Governance and Nominating
Committee and the Compensation Committee, and each of which shall be governed by
its charter as approved by the Board of Directors and which shall comply with
the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Securities and Exchange Commission and the New York Stock
Exchange. The Board of Directors, by a vote of a majority of the whole Board,
may from time to time designate one or more other committees of the Board, with
such lawfully delegable powers and duties as it thereby confers, to serve at the
pleasure of the Board. Subject to the provisions of the Investor Rights
Agreement, all committees of the Board of Directors shall be comprised of one or
more directors, to the extent practicable, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations of
the Securities and Exchange Commission and the New York Stock Exchange. The
Board of Directors may, if it desires, designate directors as alternate members
who may replace any absent or disqualified member at any meeting of a committee.

 

-8-



--------------------------------------------------------------------------------

The Audit Committee shall be comprised entirely of Non-Associated Directors, all
of whom satisfy the applicable independence requirements of the New York Stock
Exchange applicable to audit committees. The Corporate Governance and Nominating
Committee shall be comprised of a majority of Non-Associated Directors. The
Chairman of the Compensation Committee, if there be such an officer, shall be a
Non-Associated Director and, if required by Section 162(m) of the Internal
Revenue Code of 1986, as amended, or Section 16 of the Securities Exchange Act
of 1934, as amended, all other members of the Compensation Committee shall be
Non-Associated Directors. The term “Non-Associated Director” shall mean a member
of the Board of Directors who would be considered an “independent director” of
the Corporation under (a) Section 303A.02 of the New York Stock Exchange Listed
Company Manual and (b) the applicable rules and regulations of the Securities
and Exchange Commission.

Any committee so designated may exercise the power and authority of the Board of
Directors to declare a dividend, to authorize the issuance of stock or to adopt
a certificate of ownership and merger if the resolution which designates the
committee or a supplemental resolution of the Board of Directors shall so
provide. In the absence or disqualification of any member of any committee and
any alternate member in his place, the member or members of the committee
present at the meeting and not disqualified from voting, whether or not a
quorum, may by unanimous vote appoint another member of the Board of Directors
to act at the meeting in the place of the absent or disqualified member.

Section 3.2 Conduct of Business. Each committee may determine the procedural
rules for meeting and conducting its business and shall act in accordance
therewith, except as otherwise provided herein, in the Investor Rights Agreement
or required by law. In the absence of such rules, each committee shall conduct
its business in the same manner as the Board of Directors conducts its business
pursuant to Article II of these Bylaws.

ARTICLE IV

OFFICERS

Section 4.1 Generally. The officers of the Corporation shall consist of a
President, a Secretary and a Treasurer. The Corporation may also have, at the
discretion of the Board of Directors, a Chairman of the Board, a Chief Executive
Officer, one or more Vice Presidents, and such other officers as may from time
to time be appointed by the Board of Directors. Officers shall be elected by the
Board of Directors, which shall consider that subject at its first meeting after
every annual meeting of stockholders. Each officer shall hold office at the
pleasure of the Board, until his successor is elected and qualified or until his
earlier resignation or removal. Any number of offices may be held by the same
person.

Section 4.2 Powers and Duties of Executive Officers. The officers of the
Corporation shall have such powers and duties in the management of the
Corporation as may be prescribed by the Board of Directors and, to the extent
not so provided, as generally pertain to their respective offices, subject to
the control of the Board of Directors. The Board of Directors may require any
officer, agent or employee to give security for the faithful performance of his
or her duties.

Section 4.3 Chairman of the Board. The Chairman of the Board, if there shall be
such an officer, shall, if present, preside at all meetings of the Board of
Directors, and exercise and perform such other powers and duties as may be from
time to time assigned to him by the Board of Directors or as provided by these
Bylaws.

 

-9-



--------------------------------------------------------------------------------

Section 4.4 President. Subject to such supervisory powers, if any, as may be
given by the Board of Directors to the Chairman of the Board or the Chief
Executive Officer, if there be such officers, the President shall be the general
manager and chief executive officer of the Corporation and shall, subject to the
control of the Board of Directors, have general supervision, direction, and
control of the business and other officers, employees and agents of the
Corporation. The President shall preside at all meetings of the stockholders.
The President shall have the general powers and duties of management usually
vested in the office of president of a corporation, and shall have such other
powers and duties as may be prescribed by the Board of Directors or by these
Bylaws. The President shall have power to sign all stock certificates, contracts
and other instruments of the Corporation which are authorized by the Board of
Directors.

Section 4.5 Vice President. In the absence or disability of the President, the
Vice Presidents, if any, in order of their rank as fixed by the Board of
Directors, or if not ranked, the Vice President designated by the Board of
Directors, shall perform the duties of the President, and when so acting shall
have all the powers of, and be subject to all the restrictions upon, the
President. The Vice Presidents, if any, shall have such other powers and perform
such other duties as from time to time may be prescribed for them respectively
by the Board of Directors or these Bylaws.

Section 4.6 Treasurer. The Treasurer shall keep and maintain or cause to be kept
and maintained, adequate and correct financial books and records of account of
the Corporation in written form or any other form capable of being converted
into written form. The Treasurer shall deposit all monies and other valuables in
the name and to the credit of the Corporation with such depositaries as may be
designated by the Board of Directors. The Treasurer shall disburse all funds of
the Corporation as may be ordered by the Board of Directors, shall render to the
President and Directors, whenever they request it, an account of all
transactions as Treasurer and of the financial condition of the Corporation, and
shall have such other powers and perform such other duties as may be prescribed
by the Board of Directors or by these Bylaws.

Section 4.7 Secretary. The Secretary shall keep, or cause to be kept, a book of
minutes in written form of the proceedings of the Board of Directors, committees
of the Board, and stockholders. Such minutes shall include all waivers of
notice, consents to the holding of meetings, or approvals of the minutes of
meetings executed pursuant to these Bylaws or the General Corporation Law. The
Secretary shall keep, or cause to be kept at the principal executive office or
at the office of the Corporation’s transfer agent or registrar, a record of its
stockholders, giving the names and addresses of all stockholders and the number
and class of shares held by each.

The Secretary shall give or cause to be given, notice of all meetings of the
stockholders and of the Board of Directors required by these Bylaws or by law to
be given, and shall keep the seal of the Corporation in safe custody, and shall
have such other powers and perform such other duties as may be prescribed by the
Board of Directors or these Bylaws.

 

-10-



--------------------------------------------------------------------------------

Section 4.8 Delegation of Authority. The Board of Directors may from time to
time delegate the powers or duties of any officer to any other officers or
agents, notwithstanding any provision hereof.

Section 4.9 Resignation; Removal; Vacancies. Subject to the rights and
obligations set forth in a written employment agreement or the Investor Rights
Agreement, if any, any officer of the Corporation may be removed at any time,
with or without cause, by the Board of Directors. Any officer may resign at any
time by giving written notice to the Chairman of the Board, if any, the
President or the Secretary. Subject to the Investor Rights Agreement, a vacancy
occurring in any office of the Corporation may be filled for the unexpired
portion of the term thereof by the Board of Directors at any regular or special
meeting.

Section 4.10 Action With Respect to Securities of Other Corporations. Unless
otherwise directed by the Board of Directors, the President or any officer of
the Corporation authorized by the President shall have power to vote and
otherwise act on behalf of the Corporation, in person or by proxy, at any
meeting of stockholders of or with respect to any action of stockholders of any
other corporation in which this Corporation may hold securities and otherwise to
exercise any and all rights and powers which this Corporation may possess by
reason of its ownership of securities in such other corporation.

ARTICLE V

STOCK

Section 5.1 Certificates of Stock. Each stockholder shall be entitled to a
certificate signed by, or in the name of the Corporation by, the Chief Executive
Officer, the President or a Vice President, and the Secretary, an Assistant
Secretary or the Treasurer, certifying the number of shares owned by him or her.
Any or all the signatures on the certificate may be facsimile. In case any
officer, transfer agent, or registrar who has signed or whose facsimile, stamp
or other imprint signature has been placed upon a certificate shall have ceased
to be such officer, transfer agent or registrar before such certificate is
issued, it may be issued by the Corporation with the same effect as if such
officer, transfer agent, or registrar continued to be such at the date of issue.

Section 5.2 Transfers of Stock. Upon surrender to the Corporation or the
transfer agent of the Corporation of a certificate for stock of the Corporation
duly endorsed or accompanied by proper evidence of succession, assignment or
authority to transfer or, if the relevant stock certificate is claimed to have
been lost, stolen or destroyed, upon compliance with the provisions of
Section 5.4 of these Bylaws, and upon payment of applicable taxes with respect
to such transfer, and in compliance with any restrictions on transfer applicable
to such stock certificate or the shares represented thereby of which the
Corporation shall have notice and subject to such rules and regulations as the
Board of Directors may from time to time deem advisable concerning the transfer
and registration of stock certificates, the Corporation shall issue a new
certificate or certificates for such stock to the person entitled thereto,
cancel the old certificate and record the transaction upon its books. Transfers
of stock shall be made only upon the transfer books of the Corporation kept at
an office of the Corporation or by transfer agents designated to transfer shares
of the stock of the Corporation.

 

-11-



--------------------------------------------------------------------------------

Section 5.3 Record Date. The Board of Directors may fix a record date, which
shall not be more than sixty (60) nor fewer than ten (10) days before the date
of any meeting of stockholders, nor more than sixty (60) days prior to the time
for the other action hereinafter described, as of which there shall be
determined the stockholders who are entitled: (i) to notice of or to vote at any
meeting of stockholders or any adjournment thereof; (ii) to receive payment of
any dividend or other distribution or allotment of any rights; (iii) to exercise
any rights with respect to any change, conversion or exchange of stock; or
(iv) to take, receive or participate in any other lawful action.

If no record date is fixed, (i) the record date for determining stockholders
entitled to notice of or to vote at a meeting of stockholders shall be at the
close of business on the day next preceding the day on which notice is given,
or, if notice is waived, at the close of business on the day next preceding the
day on which the meeting is held; and (ii) the record date for determining
stockholders for any other purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating thereto.

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting, but the
Board of Directors may fix a new record date for the adjourned meeting.

Section 5.4 Lost, Stolen or Destroyed Certificates. In the event of the loss,
theft or destruction of any certificate of stock, the Corporation may issue a
new certificate for stock in the place of any such certificate, and the
Corporation may require the owner of the lost, stolen or destroyed certificate,
or such stockholder’s legal representative, to give the Corporation a bond
sufficient to indemnify it against any claim that may be made against it on
account of the alleged loss, theft or destruction of any such certificate or the
issuance of such new certificate.

Section 5.5 Stockholders of Record. The Corporation shall be entitled to treat
the holder of record of any stock of the Corporation as the holder thereof and
shall not be bound to recognize any equitable or other claim to or interest in
such stock on the part of any other person, whether or not it shall have express
or other notice thereof, except as otherwise required by the laws of the State
of Delaware.

Section 5.6 Regulations. The issue, transfer, conversion and registration of
certificates of stock shall be governed by such other regulations as the Board
of Directors may establish.

ARTICLE VI

NOTICES

Section 6.1 Notices. Except as otherwise specifically provided herein or
required by law, all notices required to be given to any stockholder, director,
officer, employee or agent shall be in writing and may in every instance be
effectively given by hand delivery to the recipient thereof, by depositing such
notice in the mails, postage paid, or by sending such notice by prepaid
telegram, mailgram or commercial courier service or any other reliable means
permitted by applicable law (including, subject to the next paragraph,
electronic transmission). Any such notice shall be addressed to such
stockholder, director, officer, employee or agent at his last known address as
the same appears on the books of the Corporation. The time when such notice

 

-12-



--------------------------------------------------------------------------------

is received by such stockholder, director, officer, employee or agent, or by any
person accepting such notice on behalf of such person, if hand delivered, or
dispatched, if delivered through the mails or by telegram, courier or mailgram,
shall be the time of the giving of the notice. Such requirement for notice shall
also be deemed satisfied, except in the case of stockholder meetings, if actual
notice is received orally or by other writing by the person entitled thereto as
far in advance of the event with respect to which notice is being given as the
minimum notice period required by law or these Bylaws.

Without limiting the foregoing, any notice to stockholders given by the
Corporation pursuant to these Bylaws shall be effective if given by a form of
electronic transmission consented to by the stockholder to whom the notice is
given. Any such consent shall be revocable by the stockholder by written notice
to the Corporation and shall also be deemed revoked if (1) the Corporation is
unable to deliver by electronic transmission two consecutive notices given by
the Corporation in accordance with such consent and (2) such inability becomes
known to the Secretary of the Corporation, the transfer agent or other person
responsible for the giving of notice; provided, however, that the inadvertent
failure to treat such inability as a revocation shall not invalidate any meeting
or other action. Notice given by a form of electronic transmission in accordance
with these Bylaws shall be deemed given: (i) if by facsimile telecommunication,
when directed to a number at which the stockholder has consented to receive
notice; (ii) if by electronic mail, when directed to an electronic mail address
at which the stockholder has consented to receive notice; (iii) if by a posting
on an electronic network, together with separate notice to the stockholder of
such specific posting, upon the later of such posting and the giving of such
separate notice; and (iv) if by another form of electronic transmission, when
directed to the stockholder.

Section 6.2 Waivers. A written waiver of any notice, signed by a stockholder,
director, officer, employee or agent, whether before or after the time of the
event for which notice is to be given, shall be deemed equivalent to the notice
required to be given to such stockholder, director, officer, employee or agent.
Neither the business nor the purpose of any meeting need be specified in such a
waiver. Attendance of a person at a meeting shall constitute a waiver of notice
for such meeting, except when the person attends a meeting for the express
purpose of objecting, and does in fact object, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Facsimile Signatures. In addition to the provisions for use of
facsimile signatures elsewhere specifically authorized in these Bylaws,
facsimile signatures of any officer or officers of the Corporation may be used
whenever and as authorized by the Board of Directors or a committee thereof.

Section 7.2 Corporate Seal. The Board of Directors may provide a suitable seal,
containing the name of the Corporation, which seal shall be in the charge of the
Secretary. If and when so directed by the Board of Directors or a committee
thereof, duplicates of the seal may be kept and used by the Treasurer or by an
Assistant Secretary or other officer designated by the Board of Directors.

 

-13-



--------------------------------------------------------------------------------

Section 7.3 Reliance Upon Books, Reports and Records. Each director, each member
of any committee designated by the Board of Directors, and each officer of the
Corporation shall, in the performance of his duties, be fully protected in
relying in good faith upon the books of account or other records of the
Corporation, including reports made to the Corporation by any of its officers,
by an independent certified public accountant, or by an appraiser.

Section 7.4 Fiscal Year. The fiscal year of the Corporation shall be determined
by resolution of the Board of Directors.

Section 7.5 Time Periods. In applying any provision of these Bylaws which
require that an act be done or not done a specified number of days prior to an
event or that an act be done during a period of a specified number of days prior
to an event, calendar days shall be used, the day of the doing of the act shall
be excluded, and the day of the event shall be included.

Section 7.6 Form of Records. Any records maintained by the Corporation in the
regular course of its business, including its stock ledger, books of account,
and minute books, may be kept on, or be in electronic format or any other
information storage device, provided that the records so kept can be converted
into clearly legible form within a reasonable time. The Corporation shall so
convert any records so kept upon the request of any person entitled to inspect
the same.

Section 7.7 Transactions With Interested Parties. No contract or transaction
between the Corporation and one or more of the directors or officers, or between
the Corporation and any other corporation, partnership, association, or other
organization in which one or more of the directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because the director or officer is present at or
participates in the meeting of the Board of Directors or a committee of the
Board of Directors at which the contract or transaction is authorized or solely
because any such director’s or officer’s votes are counted for such purpose if
(a) the material facts as to the director’s or officer’s relationship or
interest and as to the contract or transaction are disclosed or are known to the
Board of Directors or the committee, and (b) the Board of Directors or the
committee in good faith authorizes the contract or transaction by the
affirmative votes of a majority of the disinterested directors, even though the
disinterested directors be less than a quorum. Interested directors may be
counted in determining the presence of a quorum at a meeting of the Board of
Directors or of a committee which authorizes the contract or transaction.
Notwithstanding the foregoing, during the Standstill Period, any contract or
transaction between the Corporation and Cargill or the subsidiaries of Cargill
(other than the Corporation and the Corporation’s subsidiaries) shall be subject
to the approval of the IMC Directors who are Non-Associated Directors to the
extent required by the Investor Rights Agreement.

Section 7.8 Definitions. (a) For purposes of these Bylaws, “electronic
transmission” means any form of communication, not directly involving the
physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process.

(b) For purposes of these Bylaws, “public disclosure” shall mean disclosure in a
press release reported by the Dow Jones News Service, Associated Press or
comparable national news

 

-14-



--------------------------------------------------------------------------------

service, or in a document publicly filed by the Corporation with the Securities
and Exchange Commission pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, as amended.

ARTICLE VIII

INDEMNIFICATION OF DIRECTORS AND OFFICERS

Section 8.1 Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise involved in any action, suit
or proceeding, whether civil, criminal, administrative or investigative
(“Proceeding”), by reason of the fact that he or she, or a person of whom he or
she is the legal representative, is or was a director or officer of the
Corporation or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, whether the basis of such Proceeding
is alleged action in an official capacity as a director, officer, employee or
agent or in any other capacity while serving as a director, officer, employee or
agent, shall be indemnified and held harmless by the Corporation to the fullest
extent authorized by the General Corporation Law, as the same exists or may
hereafter be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Corporation to provide broader indemnification
rights than said law permitted the Corporation to provide prior to such
amendment) against all expenses, liability and loss (including attorneys’ fees,
judgments, fines, penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by such person in connection therewith and such
indemnification shall continue as to a person who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of his or her heirs,
executors and administrators; provided, however, that, except as provided in
Section 8.2, the Corporation shall indemnify any such person seeking indemnity
in connection with a Proceeding (or part thereof) initiated by such person only
if such Proceeding (or part thereof) was authorized by the Board of Directors of
the Corporation. Such right shall be a contract right and shall include the
right to be paid by the Corporation expenses incurred in defending any such
Proceeding in advance of its final disposition to the extent not prohibited by
the Sarbanes-Oxley Act of 2002; provided, however, that, if required by the
General Corporation Law, the payment of such expenses incurred by a director or
officer in his or her capacity as a director or officer (and not in any other
capacity in which service was or is rendered by such person while a director or
officer, including, without limitation, service to an employee benefit plan) in
advance of the final disposition of such Proceeding, shall be made only upon
delivery to the Corporation of an undertaking, by or on behalf of such director
or officer, to repay all amounts so advanced if it should be determined
ultimately that such director or officer is not entitled to be indemnified under
this Section 8.1 or otherwise.

Any indemnification as provided herein (unless ordered by a court) shall be made
by the Corporation only as authorized in the specific case upon a determination
that indemnification of a director, officer, employee or agent is proper in the
circumstances because he has met the applicable standard of conduct set forth in
the General Corporation Law. Such determination shall be made (1) by the Board
of Directors by a majority vote of a quorum consisting of directors who were not
parties to such action, suit or proceeding, or (2) if such a quorum is not
obtainable, or, even if obtainable a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or (3) by the
stockholders.

 

-15-



--------------------------------------------------------------------------------

For purposes of this Article VIII: (i) any reference to “other enterprise” shall
include all plans, programs, policies, agreements, contracts and payroll
practices and related trusts for the benefit of or relating to employees of the
Corporation and its related entities (“employee benefit plans”); (ii) any
reference to “fines”, “penalties”, “liability” and “expenses” shall include any
excise taxes, penalties, claims, liabilities and reasonable expenses (including
reasonable legal fees and related expenses) assessed against or incurred by a
person with respect to any employee benefit plan; (iii) any reference to
“serving at the request of the Corporation” shall include any service as a
director, officer, employee or agent of the Corporation or trustee or
administrator of any employee benefit plan which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, beneficiaries, fiduciaries,
administrators and service providers; and (iv) any reference to serving at the
request of the Corporation as a director, officer, employee or agent of a
partnership or trust shall include service as a partner or trustee.

Section 8.2 Right of Claimant to Bring Suit. If a claim under Section 8.1 is not
paid in full by the Corporation within ninety (90) days after a written claim
has been received by the Corporation, the claimant may at any time thereafter
bring suit against the Corporation to recover the unpaid amount of the claim
and, if successful in whole or in part, the claimant shall be entitled to be
paid also the expense of prosecuting such claim. It shall be a defense to any
such action (other than an action brought to enforce a claim for expenses
incurred in defending any Proceeding in advance of its final disposition where
the required undertaking, if any, has been tendered to the Corporation) that the
claimant has not met the standards of conduct which make it permissible under
the General Corporation Law for the Corporation to indemnify the claimant for
the amount claimed. Neither the failure of the Corporation (including its Board
of Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the General Corporation Law, nor an
actual determination by the Corporation (including its Board of Directors,
independent legal counsel, or its stockholders) that the claimant has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that claimant has not met the applicable standard of conduct.

Section 8.3 Indemnification of Employees and Agents. The Corporation may, to the
extent authorized from time to time by the Board of Directors, grant rights to
indemnification, and to the advancement of related expenses to the extent not
prohibited by the Sarbanes-Oxley Act of 2002, to any employee or agent of the
Corporation to the fullest extent of the provisions of this Article VIII with
respect to the indemnification of and advancement of expenses to directors and
officers of the Corporation.

Section 8.4 Non-Exclusivity of Rights. The rights conferred on any person by
Sections 8.1, 8.2 and 8.3 shall not be exclusive of any other right which such
persons may have or hereafter acquire under any statute, provisions of the
Restated Certificate of Incorporation, bylaw, agreement, vote of stockholders or
disinterested directors or otherwise.

Section 8.5 Indemnification Contracts. The Board of Directors is authorized to
enter into a contract with any director, officer, employee or agent of the
Corporation, or any person serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including employee benefit plans, providing
for indemnification rights equivalent to those provided for in this Article
VIII.

 

-16-



--------------------------------------------------------------------------------

Section 8.6 Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any such director, officer, employee or agent of the
Corporation or another corporation, partnership, joint venture trust or other
enterprise against any such expense, liability or loss, whether or not the
Corporation would have the power to indemnify such person against such expenses,
liability or loss under the General Corporation Law.

Section 8.7 Effect of Amendment. Any amendment, repeal or modification of any
provision of this Article VIII by the stockholders or the directors of the
Corporation shall not adversely affect any right or protection of a director or
officer of the Corporation existing at the time of such amendment, repeal or
modification.

Section 8.8 Savings Clause. If this Article VIII or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify each director, officer, employee and
agent of the Corporation as to costs, charges and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement with respect to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
fullest extent permitted by any applicable portion of this Article VIII that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

ARTICLE IX

AMENDMENTS

The Board of Directors is expressly empowered to adopt, amend, alter or repeal
the Bylaws of the Corporation, subject to the right of the stockholders to
adopt, amend, alter or repeal the Bylaws of the Corporation; provided, however,
that the Board of Directors may make no such adoption, amendment, alteration or
repeal that is inconsistent with the provisions of the Investor Rights
Agreement. Subject to the provisions of the Investor Rights Agreement, any
adoption, amendment or repeal of the Bylaws of the Corporation by the Board of
Directors shall require the approval of a majority of the total number of
authorized directors (whether or not there exist any vacancies in previously
authorized directorships at the time any resolution providing for adoption,
amendment or repeal is presented to the Board). Without limitation of the
provisions of the Investor Rights Agreement, the stockholders shall also have
power to adopt, amend, alter or repeal the Bylaws of the Corporation; provided,
that this sentence shall in no way be construed as limiting Cargill and its
affiliates’ obligations under the Investor Rights Agreement.

[The remainder of this page deliberately left blank]

 

-17-